The plaintiff, being the proprietor of the land in question, let it to the defendant on the following terms, viz., the defendant was to have the land to build and clear for two years, rent free, but after that he was to pay rent. He went into possession in 1848 and remained (51)  till March, 1855, when he left and went to a house of his own. In the month of April of that year the defendant returned to the premises and took some flooring out of the corn-crib and boards off of the smokehouse and carried them away. The defendant had built these houses and put in these planks, and had put on the boards. In doing so, whether these articles were fastened to the fabrics to which they belonged with nails was left uncertain by the testimony.
The court charged that, though the defendant had been a tenant from year to year, and as such was entitled to a notice to quit before he could have been turned out of possession by suit, yet, if he went out voluntarily, without insisting on such right, and the plaintiff took possession, and afterwards defendant returned and took away the plank and boards, he was a trespasser. Defendant excepted.
Under these instructions the jury found for the plaintiff, and after judgment the defendant appealed.
We are at a loss to perceive upon what point an exception to the trial below is intended to be put. One who surrenders a tenement which he has occupied as a tenant from year to year, and who goes back and removes the loose plank from a cabin commits a trespass *Page 41 
unquestionably. The right of such a tenant to six months notice is not inalienable, and if he waive it and go out, and the landlord accept the surrender and go in, the right of the landlord to claim the rent surely ceases, and the correlative right of the tenant to exercise dominion in the premises must also cease. The tenant's abandonment non animo revertendi
remits the landlord to the possession, and he may defend it against all intrusion, whether it occur one day or one year after abandonment, whether it be perpetrated by the tenant who has left or a stranger.
The legal rights of the parties are not changed by the fact that the house from which the planks or boards were taken was put          (52) there by the defendant, upon the contract, stated in the case, or by the other fact that the planks were loosely laid upon the sills of the house and not nailed.
Upon the hypothesis put by his Honor, and affirmed by the finding of the jury, the defendant was out of possession and the plaintiff in, and the former had, therefore, no right to go upon the land without license.
With the principles here announced all parts of the charge are manifestly consistent.
PER CURIAM.                                                No error.